Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21-42 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10/862,784 in view of Sobotka et al. (US 2012/0126995), hereafter referred to as “Sobotka”. 
Claim(s) 43-53 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10/862,784 in view of Sobotka et al. (US 2012/0126995), in further view of Yong et al. (US 2016/0034437), hereafter referred to as “Yong”.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same invention – the examined application claim(s) is either anticipated by, or would have been obvious over, the reference claim(s)

App # 17/088,814 – Instant Application 
US Patent No. 10/862,784
21. A system for providing meter information, the system comprising:
1. A system for managing meter connection parameters, the system comprising:
a plurality of meters, wherein each meter is configured to measure commodity data representing at least one commodity being consumed at a customer location
a plurality of meters, wherein each meter is configured to measure commodity data representing at least one commodity being consumed at a location
A server in communication with the plurality of meters by way of a network, the server configured to store the measured parameters from the meters
a communications server configured to enable communications between devices in a network, the communications server comprising a scanning module for performing an initial discovery process to find and identify the plurality of meters on the network by sending a connectionless message to each network address in a range of accessible network addresses on the network, the range of accessible network addresses being determined by combining an IP address of the communications server with a subnet mask, wherein the communications server is configured to receive the measured commodity data from the plurality of discovered meters via the network and store the measured commodity data, and wherein the communications server is further configured to store meter connection parameters related to each of the plurality of discovered meters
A storage device in communication with the plurality of client devices by way of the network, the storage device configured to store meter information related to the meters wherein the meter information includes at least connection information to be used to enable the one or more calling devices to access the meters
a storage device in communication with the communications server via the network, the storage device configured to receive the meter connection parameters from the communications server and store the meter connection parameters; and 
a plurality of client device in communication with the server by way of the network, the plurality of client devices including one or more calling devices
a plurality of client devices connected to the network, a first client device of the plurality of client devices configured to access the storage device via the network to receive at least a portion of the meter connection parameters
wherein the one or more calling devices are configured to reference the storage device to inquire about one or more meters and receive meter information related to the one or more meters.
wherein the meter connection parameters include connection information to enable the first client device to identify at least one discovered meter of the plurality of meters and communicate with the at least one discovered meter


The above underlined claim limitations depict the differences in the claims. Those differences are rendered obvious in view of Sobotka because head end system client to request metering data and network management information stored in database server ([0100]). It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the management of meter connection parameters as taught by US Patent No. 10/862,784 with the inclusion of a first client of a plurality of clients referencing the storage device to inquire about one or more meters and receive meter information related to the one or more meters as taught by Sobotka because the acquired meter information may be used for tracking purposes. 

Claims 22-42 of App # 17/088,814 are related to claim(s) 1-16 of US Patent No. 10/862,784.

App # 17/088,814 – Instant Application 
US Patent No. 10/862,784
43. A system for processing meter information, the system comprising: 
1. A system for managing meter connection parameters, the system comprising:
One or more meters, each of the one or more meters configured to measure parameters of a commodity consumed at a customer location;
a plurality of meters, wherein each meter is configured to measure commodity data representing at least one commodity being consumed at a location
A server in communication with the one or more meters by way of a network, the server configured to store the measured parameters from the meters
a communications server configured to enable communications between devices in a network, the communications server comprising a scanning module for performing an initial discovery process to find and identify the plurality of meters on the network by sending a connectionless message to each network address in a range of accessible network addresses on the network, the range of accessible network addresses being determined by combining an IP address of the communications server with a subnet mask, wherein the communications server is configured to receive the measured commodity data from the plurality of discovered meters via the network and store the measured commodity data, and wherein the communications server is further configured to store meter connection parameters related to each of the plurality of discovered meters
A storage device in communication with the plurality of client devices by way of the network, the storage device configured to store meter information related to the one or more meters, wherein the meter information includes at least connection information to be used to enable one or more calling devices to access the meters
a storage device in communication with the communications server via the network, the storage device configured to receive the meter connection parameters from the communications server and store the meter connection parameters; and 
A plurality of client device in communication with the server by way of the network, the plurality of client devices including the one or more calling devices
a plurality of client devices connected to the network, a first client device of the plurality of client devices configured to access the storage device via the network to receive at least a portion of the meter connection parameters
Wherein the one or more calling devices are configured to reference the storage device to inquire about one or more meters and receive meter information related to the one or more meters
wherein the meter connection parameters include connection information to enable the first client device to identify at least one discovered meter of the plurality of meters and communicate with the at least one discovered meter
Wherein the one or more calling devices are further configured to update the meter information as needed.



The above underlined claim limitations depict the differences in the claims. Those differences are rendered obvious in view of Sobotka because head end system client to request metering data and network management information stored in database server ([0100]) and in further view of Yong because downloading text definition files with 1 or more update modifications or additions to perform for selected client database records for that topic ([0085]). It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the management of meter connection parameters as taught by US Patent No. 10/862,784 with the inclusion of a first client of a plurality of clients referencing the storage device to inquire about one or more meters and receive meter information related to the one or more meters as taught by Sobotka because the acquired meter information may be used for tracking purposes. It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the management of meter connection parameters and a first client of a plurality of clients referencing the storage device to inquire about one or more meters and receive meter information related to the one or more meters as taught by US Patent No. 10/862,784 and Sobokta with the inclusion of update instructions as taught by Yong because to ensure that assets may be up to date.

Claims 44-53 of App # 17/088,814 are related to claim(s) 1-16 of US Patent No. 10/862,784.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaswani et al. (US 2009/0115626), hereafter referred to as “Vaswani”, in view of Sobotka et al. (US 2012/0126995), hereafter referred to as “Sobotka”.

Regarding claim 21, Vaswani teaches:
A system for providing meter information (e.g. the meter information, as claimed, include the serial addresses; [0027]; [0066]), the system comprising:
a server (e.g. gateway; Fig. 6B) in communication with the plurality of meters by way of a network (e.g. Wide Area Network (WAN); Fig. 6B), the server configured to store the measured parameters from the meters (e.g. the measured parameters, as claimed, include the commodity utilization data; Fig. 9E; [0013]; [0027]; [0066]); and
a storage device (e.g. data store; Fig. 9E) in communication with the server (e.g. gateway; Fig. 6B) in the network (e.g. Wide Area Network (WAN); Fig. 6B), the storage device configured to store the meter information related to the meters (e.g. registered meter store; Fig. 9E).
Vaswani also doesn’t teach, but Sobotka teaches:
a plurality of client devices in communication with the server by way of the network, the plurality of client devices including one or more calling devices ([0100]);
a storage device in communication with the plurality of client devices by way of the network ([0100]);
wherein the one or more calling devices are configured to reference the storage device to inquire about one or more meters and receive meter information related to the one or more meters ([0100]),
wherein the meter information includes at least connection information to be used to enable the one or more calling devices to access the meters (e.g. meters can be disconnected or reconnected based on the response by the IP subnet; [0089]; [0153]).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters as taught by Vaswani with the inclusion of establishing an IP address of a meter in order to communicate with the meter via a second network as taught by Sobotka because it allows the gateway to access meters via the networks whereas the meters may reside on a network that relied on serial communications.

Regarding claim 34, Vaswani-Sobotka discloses the method of claim 21, Vaswani also doesn’t teach, but Sobotka teaches:
wherein the storage device is a database server ([0100]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters as taught by Vaswani with the inclusion of establishing an IP address of a meter in order to communicate with the meter via a second network as taught by Sobotka because it allows the gateway to access meters via the networks whereas the meters may reside on a network that relied on serial communications.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaswani et al. (US 2009/0115626), in view of Sobotka et al. (US 2012/0126995), as applied to claim 21, in further view of Buehler et al. (US 2006/0089932), hereafter referred to as “Buehler”

Regarding claim 22, Vaswani-Sobotka discloses the method of claim 21. Vaswani in view of Sobotka also doesn’t teach, but Buehler teaches:
wherein the storage device and meter information are accessible by multiple calling devices simultaneously ([0081], “Service system functionality usually includes a so-called resource management through which a server synchronises and manages access to one or more resources such as databases or database servers. Requests from a client are received by the server system, processed, and appropriate accesses to the resources are made. A response to the client system is then created and transmitted to the client system. In many cases, a single server system is used by multiple clients simultaneously. For example, dozens or hundreds of clients can interact with a handful of services that control database access...”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters and establishing an IP address of a meter in order to communicate with the meter via a second network as taught by Vaswani and Sobotka with the inclusion of multiple clients being served simultaneously as taught by Buehler because simultaneous communication utilizes all bandwidth capacities of network connections, which results in greatly enhancing the throughput.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaswani et al. (US 2009/0115626), in view of Sobotka et al. (US 2012/0126995), as applied to claim 21, in further view of Yong et al. (US 2016/0034437), hereafter referred to as “Yong”.

Regarding claim 23, Vaswani-Sobotka discloses the method of claim 21. Vaswani in view of Sobotka also doesn’t teach, but Yong teaches:
wherein the server is configured to update the connection information as needed ([0085], “...In this case, the app communicates to a topic server to download and check an UPDATES instruction text definition file for any new update instructions, and, if there are new updates, to download text definition files with 1 or more update modifications or additions to perform for selected client database records for that topic, and to download associated media/image file assets to store in that topic's defined directory for the app on the client mobile device...”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters and establishing an IP address of a meter in order to communicate with the meter via a second network as taught by Vaswani and Sobotka with the inclusion of downloading text definition files with 1 or more update modifications or additions to perform for selected client database records for that topic as taught by Yong because assets can be up to date from the viewpoint of the server.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaswani et al. (US 2009/0115626), in view of Sobotka et al. (US 2012/0126995), as applied to claim(s) 21, in further view of Miyazaki et al. (US 2004/0127775), hereafter referred to as “Miyazaki”

Regarding claim 24, Vaswani-Sobotka discloses the method of claim 21. Vaswani in view of Sobotka also doesn’t teach, but Miyazaki teaches:
wherein each of the one or more calling devices are configured to enable a user to select one or more meters from which data is obtained ([0025], “...Thus, the device guides the user through the data collection process at 108 depending on selections made by the user. For example, when the user selects to collect data with a particular type of sensor, the device activates the sensor, deactivates any other active sensors...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters and establishing an IP address of a meter in order to communicate with the meter via a second network as taught by Vaswani and Sobotka with the inclusion of selecting to collect data with a particular type of sensor as taught by Miyazaki because it differentiates the services and the type of commodity data from the respective type of sensor.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaswani et al. (US 2009/0115626), in view of Sobotka et al. (US 2012/0126995), and Miyazaki et al. (US 2004/0127775), as applied to claim 24, in further view of Lavigne et al. (US 2009/0190486), hereafter referred to as “Lavigne”

Regarding claim 25, Vaswani-Sobotka-Miyazaki discloses the method of claim 24. Vaswani in view of Sobotka and in further view of Miyazaki also doesn’t teach, but Lavigne teaches:
wherein the one or more calling devices comprise software configured to look up the connection information for the selected meters ([0025], “...The meter indices may be computed in any number of ways, including: destination MAC address lookup, destination IP address lookup, BMP (Best Match Prefix: IP subnet) lookup, or ACL (Access Control List) matches (including flows)...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters and establishing an IP address of a meter in order to communicate with the meter via a second network and selecting to collect data with a particular type of sensor as taught by Vaswani, Sobotka, and MIyazaki with the inclusion of meter indicies as taught by Lavigne because it can be used to identify the meters.

Claim(s) 26 and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaswani et al. (US 2009/0115626), in view of Sobotka et al. (US 2012/0126995), as applied to claim 21, in further view of Spanier et al. (US 2008/0235355), hereafter referred to as “Spanier”

Regarding claim 26, Vaswani-Sobotka discloses the method of claim 21. Vaswani in view of Sobotka also doesn’t teach, but Spanier teaches:
wherein the storage device is configured to store the meter information in a directory, as a list in a database ([0249], “At step 714, the retrieved meter identification consists of the meter designation and the meter serial number which is used to create a log storage directory at the PC client 100. Given a directory to store all logs in, a folder is created for the device, with the name ‘meter designation_serial number’...”) or as a paired entry in a text file (the claim elements are recited in the alternative where only one of two options is required to teach the instant claim).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters and establishing an IP address of a meter in order to communicate with the meter via a second network as taught by Vaswani and Sobotka with the inclusion of retrieved meter identification consisting of the meter designation and the meter serial number in a log storage directory at the PC client as taught by Spanier because it can be used to identify the meters.

Regarding claim 38, Vaswani-Sobotka discloses the method of claim 21. Vaswani in view of Sobotka also doesn’t teach, but Spanier teaches:
	wherein the calling device is further configured to receive meter information from the storage device without later connecting to the meter related to the meter information ([0249], “At step 714, the retrieved meter identification consists of the meter designation and the meter serial number which is used to create a log storage directory at the PC client 100. Given a directory to store all logs in, a folder is created for the device, with the name ‘meter designation_serial number’...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters and establishing an IP address of a meter in order to communicate with the meter via a second network as taught by Vaswani and Sobotka with the inclusion of retrieved meter identification consisting of the meter designation and the meter serial number in a log storage directory at the PC client as taught by Spanier because it can be used to identify the meters.

Regarding claim 39, Vaswani-Sobotka discloses the method of claim 21. Vaswani in view of Sobotka also doesn’t teach, but Spanier teaches:
	wherein the meter information for each meter further comprises at least one of a serial number ([0249], “At step 714, the retrieved meter identification consists of the meter designation and the meter serial number which is used to create a log storage directory at the PC client 100. Given a directory to store all logs in, a folder is created for the device, with the name ‘meter designation_serial number’...”), calibration information (the claim elements are recited in the alternative where only one of eighteen options is required to teach the instant claim), log settings (the claim elements are recited in the alternative where only one of eighteen options is required to teach the instant claim), display name (the claim elements are recited in the alternative where only one of eighteen options is required to teach the instant claim), identifier information (the claim elements are recited in the alternative where only one of eighteen options is required to teach the instant claim), rest information (the claim elements are recited in the alternative where only one of eighteen options is required to teach the instant claim), firmware information (the claim elements are recited in the alternative where only one of eighteen options is required to teach the instant claim), device type (the claim elements are recited in the alternative where only one of eighteen options is required to teach the instant claim), meter features (the claim elements are recited in the alternative where only one of eighteen options is required to teach the instant claim), communication protocol (the claim elements are recited in the alternative where only one of eighteen options is required to teach the instant claim), installation information (the claim elements are recited in the alternative where only one of eighteen options is required to teach the instant claim), service information (the claim elements are recited in the alternative where only one of eighteen options is required to teach the instant claim), wiring information (the claim elements are recited in the alternative where only one of eighteen options is required to teach the instant claim), image information (the claim elements are recited in the alternative where only one of eighteen options is required to teach the instant claim), setting history information (the claim elements are recited in the alternative where only one of eighteen options is required to teach the instant claim), action history information (the claim elements are recited in the alternative where only one of eighteen options is required to teach the instant claim), and user notes (the claim elements are recited in the alternative where only one of eighteen options is required to teach the instant claim).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters and establishing an IP address of a meter in order to communicate with the meter via a second network as taught by Vaswani and Sobotka with the inclusion of retrieved meter identification consisting of the meter designation and the meter serial number in a log storage directory at the PC client as taught by Spanier because it can be used to identify the meters.

Claim(s) 27 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaswani et al. (US 2009/0115626), in view of Sobotka et al. (US 2012/0126995), as applied to claim 21, in further view of Junker et al. (US 7,126,493), hereafter referred to as “Junker”, in further view of Kain et al. (US 2007/0255861), hereafter referred to as “Kain”.

Regarding claim 27, Vaswani-Sobotka discloses the method of claim 21. Vaswani in view of Sobotka also doesn’t teach, but Junker teaches:
wherein the storage device is configured to store multiple connections for each meter (Col. 2, ll. 53-67 to Col. 3, ll. 1-4, “...The non-volatile memory has a first and a second port. The first port is configured to provide meter data to a measurement circuit of the utility meter and to receive second meter data from the measurement circuit and the second port is operable to receive first meter data from the transceiver and provide second meter data to the transceiver...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters and establishing an IP address of a meter in order to communicate with the meter via a second network as taught by Vaswani and Sobotka with the inclusion of port information in a memory for accessing connections between the first meter and the second meter and the transceiver as taught by Junker because it can be used to identify network connections.
Vaswani in view of Sobotka and in further view of Junker also doesn’t teach, but Kain teaches:
wherein the one or more calling devices enables a user to select one of the connections ([0009], “...The method initializes all communication ports to a closed state...opens a communication port to data packets for an open port upon receipt of a client acknowledgement packet in response to the service response packet as part of the establishment of the connection between the client computing system and the host computing system...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters, establishing an IP address of a meter in order to communicate with the meter via a second network and port information in a memory for accessing connections between the first meter and the second meter and the transceiver as taught by Vaswani, Sobotka, and Junker with the inclusion of opening a communication port to data packets for an open port as taught by Kain because it can be used to identify services.

Regarding claim 30, Vaswani-Sobotka-Junker-Kain discloses the method of claim 21. Vaswani in view of Sobotka and in further view of Junker also doesn’t teach, but Kain teaches:
wherein the connections for each meter are prioritized such that a primary connection is a default selection unless another connection is otherwise selected ([0009], “...The method initializes all communication ports to a closed state...opens a communication port to data packets for an open port upon receipt of a client acknowledgement packet in response to the service response packet as part of the establishment of the connection between the client computing system and the host computing system...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters, establishing an IP address of a meter in order to communicate with the meter via a second network and port information in a memory for accessing connections between the first meter and the second meter and the transceiver as taught by Vaswani, Sobotka, and Junker with the inclusion of opening a communication port to data packets for an open port as taught by Kain because it can be used to identify services.

Claim(s) 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaswani et al. (US 2009/0115626), in view of Sobotka et al. (US 2012/0126995), Junker et al. (US 7,126,493), Kain et al. (US 2007/0255861), as applied to claim 27, in further view of Kuhns et al. (US 2009/0307178), hereafter referred to as “Kuhns”.

Regarding claim 28, Vaswani-Sobotka-Junker-Kain discloses the method of claim 21. Vaswani in view of Sobotka, Junker, and in further view of Kain also doesn’t teach, but Kuhns teaches:
wherein each meter includes multiple communication ports ([0037], “...the utility meters 120, 130, 140 are directly connected to the user interface 150, or user computer 160, such as through a wired connection, including standard communication protocols and adapters such as RS-232, Ethernet, serial, parallel port, SPI, SCSI, I2C, ZigBee, and USB connections...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters, establishing an IP address of a meter in order to communicate with the meter via a second network and port information in a memory for accessing connections between the first meter and the second meter and the transceiver and opening a communication port to data packets for an open port as taught by Vaswani, Sobotka, Junker, and Kain with the inclusion of multiple communication ports including Ethernet, serial, and USB connections as taught by Kuhns because it can be used to identify services.

Regarding claim 29, Vaswani-Sobotka-Junker-Kain discloses the method of claim 21. Vaswani in view of Sobotka, Junker, and in further view of Kain also doesn’t teach, but Kuhns teaches:
wherein the communication ports include one of a network connection (e.g. Ethernet; [0037]), a serial connection ([0037]), a USB connection ([0037]), a wireless network connection (e.g. ZigBee; [0037]), and a cellular data connection (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters, establishing an IP address of a meter in order to communicate with the meter via a second network, port information in a memory for accessing connections between the first meter and the second meter and the transceiver and opening a communication port to data packets for an open port as taught by Vaswani, Sobotka, Junker, and Kain with the inclusion of multiple communication ports including Ethernet, serial, and USB connections as taught by Kuhns because it can be used to identify services.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaswani et al. (US 2009/0115626), in view of Sobotka et al. (US 2012/0126995) Junker et al. (US 7,126,493), Kain et al. (US 2007/0255861), as applied to claim 27, in further view of Kesavadas et al. (US 2012/0245595), hereafter referred to as “Kesavadas”

Regarding claim 31, Vaswani-Sobotka-Junker-Kain discloses the method of claim 27. Vaswani in view of Sobotka, Junker, and in further view of Kain also doesn’t teach, but Kesavadas teaches:
wherein the storage device is configured to store information about the connections to enable a user to select a connection based on a name (e.g. serial port; [0123]) or characteristic of the connection (e.g. baud rate; [0123], “...The library provides functions to select, open and initialize a serial port at a given baud rate to communicate with the controller...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters, establishing an IP address of a meter in order to communicate with the meter via a second network, port information in a memory for accessing connections between the first meter and the second meter and the transceiver and opening a communication port to data packets for an open port as taught by Vaswani, Sobotka, Junker, and Kain with the inclusion of opening a serial port at a given baud rate as taught by Kesavadas because in order to establish serial communications with connected devices.

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaswani et al. (US 2009/0115626), in view of Sobotka et al. (US 2012/0126995), Junker et al. (US 7,126,493), Kain et al. (US 2007/0255861), as applied to claim 27, as applied to claim 21, in further view of Loewen et al. (US 2007/0067119), hereafter referred to as “Loewen”.

Regarding claim 32, Vaswani-Sobotka-Junker-Kain discloses the method of claim 21. Vaswani in view of Sobotka, Junker, and Kain also doesn’t teach, but Loewen teaches:
wherein the connections for a meter are configured to allows parallel transmissions ([0085], “The optical communications ports 142 may also be configured to provide parallel communications. Thus, in the example of FIG. 8, each optical communications port 142 may be configured to independently communicate with a communications device external to the meter 100....”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters, establishing an IP address of a meter in order to communicate with the meter via a second network, port information in a memory for accessing connections between the first meter and the second meter and the transceiver and opening a communication port to data packets for an open port as taught by Vaswani, Sobotka, Junker, and Kain with the inclusion of parallel communications as taught by Loewen because parallel communications enables a host to fully utilize all bandwidth capabilities of network connections, which results in greatly enhancing throughput. 

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaswani et al. (US 2009/0115626), in view of Sobotka et al. (US 2012/0126995), as applied to claim 21, in further view of Schoppner (US 2013/0200702), hereafter referred to as “Schoppner”.

Regarding claim 33, Vaswani-Sobotka discloses the method of claim 21. Vaswani in view of Sobotka also doesn’t teach, but Schoppner teaches:
wherein the storage device is configured to store an indication of a last time a connection for a meter was used ([0027], “Both, the power data of photovoltaic system 10 measured by feed-in electricity meter 50 and the stringwise current data from DC meters 61, 62, 63, 64, 65 are collected by the internal control unit 40 of the photovoltaic system. These measured data are each provided with a timestamp and transmitted over data connection 72 to a central computing device 80 of the portal 82 to be stored and evaluated therein”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters and establishing an IP address of a meter in order to communicate with the meter via a second network as taught by Vaswani and Sobotka with the inclusion of providing a timestamp for measured data as taught by Schoppner because it may be used to identify the last time a connection for a meter was used.

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaswani et al. (US 2009/0115626), in view of Sobotka et al. (US 2012/0126995), as applied to claim 21, in further view of Colclasure et al. (US 2008/0033920), hereafter referred to as “Colclasure”.

Regarding claim 35, Vaswani-Sobotka discloses the method of claim 21. Vaswani in view of Sobotka also doesn’t teach, but Colclasure teaches:
wherein the storage device is configured to store connection information in one or more files accessible from a networked or shared drive ([0035], “...For example, a remote store may be mounted as a network drive (e.g., a shared drive) using a network file access protocol. A communication channel may be established over the network file access protocol to specifically access metadata stored in the mounted remote store...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters and establishing an IP address of a meter in order to communicate with the meter via a second network as taught by Vaswani and Sobotka with the inclusion of a shared drive to store metadata as taught by Colclasure because data can be accessible to users at a central location. 

Claim(s) 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaswani et al. (US 2009/0115626), in view of Sobotka et al. (US 2012/0126995), as applied to claim 21, in further view of Gammon (US 2010/0217871), hereafter referred to as “Gammon”.

Regarding claim 36, Vaswani-Sobotka discloses the method of claim 21. Vaswani in view of Sobotka also doesn’t teach, but Gammon teaches:
wherein the storage device is configured to store connection information on a portable device ([0014], “Reference is first made to FIG. 1, which shows a block diagram illustrating a portable wireless device 102 that may be used as a virtual mass storage device over a network in accordance with one aspect of the present disclosure...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters and establishing an IP address of a meter in order to communicate with the meter via a second network as taught by Vaswani and Sobotka with the inclusion of portable wireless devices that may be used as a virtual mass storage device as taught by Gammon because data can be accessed portably.

Regarding claim 37, Vaswani-Sobotka-Gammon discloses the method of claim 36. Vaswani in view of Sobotka also doesn’t teach, but Gammon teaches:
wherein the portable device is one of a hard drive ([0013], “...a universal serial bus (USB) hard drive plugged into the wireless device”), a compact flash disk (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim), an SD card ([0021], “...Secure Digital (SD) cards...”), a USB flash drive ([0013], “...a universal serial bus (USB) flash drive plugged into the wireless device...”), and a CD (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters and establishing an IP address of a meter in order to communicate with the meter via a second network as taught by Vaswani and Sobotka with the inclusion of portable wireless devices that may be used as a virtual mass storage device as taught by Gammon because data can be accessed portably.

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaswani et al. (US 2009/0115626), in view of Sobotka et al. (US 2012/0126995), as applied to claim 21, in further view of Le Buhan et al. (US 2013/0293390), hereafter referred to as “Le Buhan”, in view of O’Donnell et al. (US 2011/0296496), hereafter referred to as “O’Donnell”.

Regarding claim 40, Vaswani-Sobotka discloses the method of claim 21. Vaswani in view of Sobotka also doesn’t teach, but Le Buhan teaches:
	wherein the meter information for each meter further comprises at least one of security information and login information, which are accessible by calling devices ([0012], “Moreover, in order to strengthen or renew their security by ‘over the air’ updates, smart meters standards define ways to change security credentials as well as to update the firmware at the meter level, possibly for security purposes, through remote communications”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters and establishing an IP address of a meter in order to communicate with the meter via a second network as taught by Vaswani and Sobotka with the inclusion of accessing security credentials and firmware at the meter level through remote communications as taught by Le Buhan because security can be improved further by changing security credentials and firmware at the meter level.
	Vaswani in view of Sobotka and in further view of Le Buhan also doesn’t teach, but O’Donnell teaches:
	authorized calling devices ([0004], “...As such, the application server may perform tasks such as verifying the client's security credentials, establishing a client identity to identify an authenticated client, and determining which information processing resources within the distributed computer environment the client is authorized to access for executing the client's request. The application server then forwards the request to the appropriate resource on behalf of the client. After the request executes on the appropriate resource, the application server sends the response to the client”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters and establishing an IP address of a meter in order to communicate with the meter via a second network and accessing security credentials and firmware at the meter level through remote communications as taught by Vaswani, Sobotka, and Le Buhan with the inclusion of determining which information processing resources within the distributed computer environment the client is authorized to access for executing the client's request as taught by O’Donnell because security can be further improved by dividing the resources which the client is authorized to access and which the client is not authorized to access.

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaswani et al. (US 2009/0115626), in view of Sobotka et al. (US 2012/0126995), Le Buhan et al. (US 2013/0293390), and O’Donnell et al. (US 2011/0296496), as applied to claim 40, in further view of Futty et al. (US 2012/0109999), hereafter referred to as “Futty”.

Regarding claim 41, Vaswani-Sobotka-Le Buhan-O’Donnell discloses the method of claim 40. Vaswani in view of Sobotka, Le Buhan, and in further view of O’Donnell also doesn’t teach, but Futty teaches:
	wherein the security information and login information are encrypted ([0023], “...The authorization module 210 retains secure data associated with the user 106. The secure data may be used by a chain of applications, or by a specific application, to complete a transaction desired by the user 106. The secure data may be encrypted and/or may require a security credential (e.g., password, biometric scan, or the like), to access...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters and establishing an IP address of a meter in order to communicate with the meter via a second network and accessing security credentials and firmware at the meter level through remote communications and determining which information processing resources within the distributed computer environment the client is authorized to access for executing the client's request as taught by Vaswani, Sobotka, Le Buhan, and O’Donnell with the inclusion of retaining secure data associated with the user, which may be encrypted as taught by Futty because security may be improved with encrypted data.

Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaswani et al. (US 2009/0115626), in view of Sobotka et al. (US 2012/0126995), Le Buhan et al. (US 2013/0293390), O’Donnell et al. (US 2011/0296496), and Futty et al. (US 2012/0109999), as applied to claim 41, in further view of Hull et al. (US 6,487,457), hereafter referred to as “Hull”, in further view of Cui et al. (US 2008/0077806), hereafter referred to as “Cui”.

Regarding claim 42, Vaswani-Sobotka-Le Buhan-O’Donnell-Futty discloses the method of claim 41. Vaswani in view of Sobotka, Le Buhan, O’Donnell, and in further view of Futty also doesn’t teach, but Hull teaches:
	wherein each meter comprises multiple information fields related to different aspects of the meter, wherein each information field is associated with a different key (Col. 28, ll. 8-30, “...A reading object generally stores a time-stamped, multi-valued record associated with a meter. The ‘GasMeterReadingId’ field contains a primary key for a given GasMeterReading object 2102. The ‘MeterKey’ field contains a foreign key to an associated BISMeter object. The ‘TimeStamp’ field indicates the date and time of the meter reading. The ‘PresentGasFlow’ field indicates a present value for the gas flow. The ‘IntervalGasUsed’ field indicates the gas consumption since the last meter reading. The ‘TotalGasUsed’ field indicates the total amount of gas used through the current gas meter. The ‘PeakGasFlow’ field indicates the maximum calculate demand monitored by the gas meter. The ‘TotalPulseCount’ field indicates the total pulse count for the meter. The ‘PulseRate’ indicates the measure in pulses of gas demand monitored by the meter (e.g., the rate at which pulses are read from the meter)”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters and establishing an IP address of a meter in order to communicate with the meter via a second network and accessing security credentials and firmware at the meter level through remote communications and determining which information processing resources within the distributed computer environment the client is authorized to access for executing the client's request and retaining secure data associated with the user, which may be encrypted as taught by Vaswani, Sobotka, Le Buhan, O’Donnell, and Futty with the inclusion of a multi-valued record associated with a meter and associated keys as taught by Hull because keys may be unique identifiers of that data and it may be faster to search data using keys.
	Vaswani in view of Sobotka, Le Buhan, O’Donnell, Futty, and in further view of Hull also doesn’t teach, but Cui teaches:
	each key enabling authorization by the calling device that is limited to the associated information field ([0040], “To activate keys, the encryption manager 12 determines the identifiers of all encryption keys 64, 82 needed to access the fields or records in a table 8 and then verifies whether the user initiating the request presents the correct passwords 116 for the determined encryption keys, i.e., the hash of the presented password matches the hashed password 116 stored with the encryption key 114, and that the requesting user is indicated as an authorized user 118 for the requested encryption keys. If the user is authorized, i.e., presents the correct password 16 and is indicated as an authorized user 118, then the encryption key that the user is authorized to access is stored in the local memory for the encryption engine 14, along with the Key ID 64, 82 and any seed value used with the encryption key for access by the encryption engine 14... In an alternative embodiment, only those fields for which the user has authorized keys are decrypted and fields for which the user does not have authorized keys remain encrypted. The decrypted fields and encrypted fields are returned”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters, establishing an IP address of a meter in order to communicate with the meter via a second network and accessing security credentials and firmware at the meter level through remote communications and determining which information processing resources within the distributed computer environment the client is authorized to access for executing the client's request and retaining secure data associated with the user, which may be encrypted and a multi-valued record associated with a meter and associated keys as taught by Vaswani, Sobotka, Le Buhan, O’Donnell, Futty, and Hull with the inclusion of encryption keys for fields or records in a table as taught by Cui because security may be improved by use of encryption keys and user authorization.

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaswani et al. (US 2009/0115626), in view of Sobotka et al. (US 2012/0126995), in further view of Yong et al. (US 2016/0034437).

Regarding claim 43, Vaswani teaches:
	A system for processing meter information (e.g. the meter information, as claimed, include the serial addresses; [0027]; [0066]), the system comprising:
	one or more meters, each of the one or more meters configured to measure parameters of a commodity consumed at a customer location (e.g. home; Fig. 5; Abstract; [0002]);
a server (e.g. gateway; Fig. 6B) in communication with the plurality of meters by way of a network (e.g. Wide Area Network (WAN); Fig. 6B), the server configured to store the measured parameters from the meters (e.g. the measured parameters, as claimed, include the commodity utilization data; Fig. 9E; [0013]; [0027]; [0066]); and
a storage device (e.g. data store; Fig. 9E) in communication with the server (e.g. gateway; Fig. 6B) in the network (e.g. Wide Area Network (WAN); Fig. 6B), the storage device configured to store the meter information related to the meters (e.g. registered meter store; Fig. 9E).
Vaswani also doesn’t teach, but Sobotka teaches:
a plurality of client devices in communication with the server by way of the network, the plurality of client devices including one or more calling devices ([0100]);
a storage device in communication with the plurality of client devices by way of the network, the plurality of client devices includes one or more calling devices ([0100]), wherein the meter information includes at least connection information to be used to enable the one or more calling devices to access the meters (e.g. meters can be disconnected or reconnected based on the response by the IP subnet; [0089]; [0153]).
wherein the one or more calling devices are configured to reference the storage device to inquire about one or more meters and receive meter information related to the one or more meters ([0100]),
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters as taught by Vaswani with the inclusion of establishing an IP address of a meter in order to communicate with the meter via a second network as taught by Sobotka because it allows the gateway to access meters via the networks whereas the meters may reside on a network that relied on serial communications.
Vaswani in view of Sobotka also doesn’t teach, but Yong teaches:
	wherein the one or more calling devices are further configured to update the meter information as needed ([0085], “...In this case, the app communicates to a topic server to download and check an UPDATES instruction text definition file for any new update instructions, and, if there are new updates, to download text definition files with 1 or more update modifications or additions to perform for selected client database records for that topic, and to download associated media/image file assets to store in that topic's defined directory for the app on the client mobile device...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters and establishing an IP address of a meter in order to communicate with the meter via a second network as taught by Vaswani and Sobotka with the inclusion of downloading text definition files with 1 or more update modifications or additions to perform for selected client database records for that topic as taught by Yong because assets can be up to date from the viewpoint of the server.

Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaswani et al. (US 2009/0115626), in view of Sobotka et al. (US 2012/0126995), and Yong et al. (US 2016/0034437), as applied to claim 43, in further view of Heath (US 2013/0073374), hereafter referred to as “Heath”, in further view of Guthrie (US 2008/0074285), hereafter referred to as “Guthrie”

Regarding claim 44, Vaswani-Sobotka-Yong discloses the system of claim 43. Vaswani in view of Sobotka and in further view of Yong also doesn’t teach, but Heath teaches:
	wherein the storage device comprises a plug-in ([0079], “Plugin database 56 includes information as to available plugins for use in connection with client application software 28 of client system 14. Plugin database 56 includes a plurality of plugins....”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters, establishing an IP address of a meter in order to communicate with the meter via a second network and checking an UPDATES instruction text definition files for any new update instructions as taught by Vaswani, Sobotka, and Yong with the inclusion of a plugin database because plugin may be available and accessible at a central location.
Vaswani in view of Sobotka, Yong, and in further view of Heath also doesn’t teach, but Guthrie teaches:
wherein the plug-in is an identification library that allows the calling device to query features of the meters ([0030], “In still other present variations, such interface may comprise a plug-in based library that allows for interchangeable inclusion of the utility meter in an advanced metering system comprising other utility meters and central collection functionality and/or such interface may be configured to separately customize request processing and response processing for central collection functionality, so as to optimize functionality for the central collection functionality from within the user interface”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters, establishing an IP address of a meter in order to communicate with the meter via a second network, checking an UPDATES instruction text definition files for any new update instructions and a plugin database as taught by Vaswani, Sobotka, and Yong with the inclusion of a plug-in based library that allows for interchangeable inclusion of the utility meter in an advanced metering system as taught by Guthrie because users can use the code in the library to optimize tasks.

Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaswani et al. (US 2009/0115626), in view of Sobotka et al. (US 2012/0126995), and Yong et al. (US 2016/0034437), Heath (US 2013/0073374), Guthrie (US 2008/0074285), as applied to claim 44, in further view of Kong et al. (US 2009/0037163), hereafter referred to as “Kong”.

Regarding claim 45, Vaswani-Sobotka-Yong-Heath-Guthrie discloses the system of claim 44. Vaswani in view of Sobotka, Yong, Heath, and in further view of Guthrie also doesn’t teach, but Kong teaches:
wherein the identification library uses a configuration file ([0028], “...The configuration file 102 is generated based on the user input (i.e., user definition and system configuration parameters) via the user input 101 and is used by the parsing module 103 to access the model library 104 in order to generate the simulated system program 105...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters, establishing an IP address of a meter in order to communicate with the meter via a second network, checking an UPDATES instruction text definition files for any new update instructions and a plugin database and a plug-in based library that allows for interchangeable inclusion of the utility meter in an advanced metering system as taught by Vaswani, Sobotka, Yong, Heath, and Guthrie with the inclusion of the configuration file used to access the model library as taught by Kong because the configuration file can be the template of the library and users can use the code in the library to optimize tasks.

Claim(s) 46-47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaswani et al. (US 2009/0115626), in view of Sobotka et al. (US 2012/0126995), and Yong et al. (US 2016/0034437), as applied to claim 43, in further view of Ramachandran et al. (US 2005/0234837), hereafter referred to as “Ramachandran”.

Regarding claim 46, Vaswani-Sobotka-Yong discloses the system of claim 43. Vaswani in view of Sobotka and in further view of Yong also doesn’t teach, but Ramachandran teaches:
wherein the calling device is configured to group meters to enable processing of the meter information for the meters in the group at one time (e.g. electric, gas, water; Abstract, “A method for processing daily consumption, demand and time of use meter reads for electric, gas, water and other metered entities. The meter reads are collected by any of the well known Automated Meter Reading (AMR) technologies and loaded into a meter data warehouse...;” [0033], “...In order to measure the consumption of a customer based on time of the day, utilities divide the 24 hour day in multiple buckets, wherein each bucket has a different price for electricity. These are referred to as BINS or Time of Use buckets. In order to have a complete read from a TOU meter, the consumption for the entire 24 month period must be known...;” [0034], “The present invention and embodiments thereof are not limited to a specific AMR technology, computer platform, data storage software (RDBMS) and maybe be implemented in a variety of situations where daily meter reading data from electric, water, gas, steam and other utility metered data is stored”).;
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters, establishing an IP address of a meter in order to communicate with the meter via a second network, checking an UPDATES instruction text definition files for any new update instructions and a plugin database as taught by Vaswani, Sobotka, and Yong with the inclusion of meter reads for electric, gas, water at a time as taught by Ramachandran because each meter reads may be stored and processed separately.

Regarding claim 47, Vaswani-Sobotka-Yong-Ramachandran discloses the system of claim 46. Vaswani in view of Sobotka and in further view of Yong also doesn’t teach, but Ramachandran teaches:
wherein step of processing the meter information at one time includes at least one of displaying the log data of the meters together (the claim elements are recited in the alternative where only one of four options is required to teach the instant claim), resetting the meters at one time (the claim elements are recited in the alternative where only one of four options is required to teach the instant claim), updating the timestamps of the meters of one time ([0033], “...In order to measure the consumption of a customer based on time of the day, utilities divide the 24 hour day in multiple buckets, wherein each bucket has a different price for electricity. These are referred to as BINS or Time of Use buckets. In order to have a complete read from a TOU meter, the consumption for the entire 24 month period must be known...”), and displaying the sequence of events of the meters (the claim elements are recited in the alternative where only one of four options is required to teach the instant claim).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters, establishing an IP address of a meter in order to communicate with the meter via a second network, checking an UPDATES instruction text definition files for any new update instructions and a plugin database as taught by Vaswani, Sobotka, and Yong with the inclusion of meter reads for electric, gas, water at a time as taught by Ramachandran because each meter reads may be stored and processed separately.

Claim(s) 48-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaswani et al. (US 2009/0115626), in view of Sobotka et al. (US 2012/0126995), Yong et al. (US 2016/0034437), and Ramachandran et al. (US 2005/0234837), as applied to claim 46, in further view of Spanier et al. (US 2008/0235355).

Regarding claim 48, Vaswani-Sobotka-Yong-Ramachandran discloses the system of claim 46. Vaswani in view of Sobotka, Yong, and in further view of Ramachandran also doesn’t teach, but Spanier teaches:
wherein the calling device is configured to store a list of meters ([0249], “At step 714, the retrieved meter identification consists of the meter designation and the meter serial number which is used to create a log storage directory at the PC client 100. Given a directory to store all logs in, a folder is created for the device, with the name ‘meter designation_serial number’...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters, establishing an IP address of a meter in order to communicate with the meter via a second network, checking an UPDATES instruction text definition files for any new update instructions, a plugin database, and meter reads for electric, gas, water at a time as taught by Vaswani, Sobotka, Yong, and Ramachandran with the inclusion of retrieved meter identification consisting of the meter designation and the meter serial number in a log storage directory at the PC client as taught by Spanier because it can be used to identify the meters.

Regarding claim 49, Vaswani-Sobotka-Yong-Ramachandran-Spanier discloses the system of claim 48. Vaswani in view of Sobotka and in further view of Yong also doesn’t teach, but Ramachandran teaches:
wherein at least one meter may be stored in multiple groups (e.g. electric, gas, water; Abstract, “A method for processing daily consumption, demand and time of use meter reads for electric, gas, water and other metered entities. The meter reads are collected by any of the well known Automated Meter Reading (AMR) technologies and loaded into a meter data warehouse...;” [0033], “...In order to measure the consumption of a customer based on time of the day, utilities divide the 24 hour day in multiple buckets, wherein each bucket has a different price for electricity. These are referred to as BINS or Time of Use buckets. In order to have a complete read from a TOU meter, the consumption for the entire 24 month period must be known...;” [0034], “The present invention and embodiments thereof are not limited to a specific AMR technology, computer platform, data storage software (RDBMS) and maybe be implemented in a variety of situations where daily meter reading data from electric, water, gas, steam and other utility metered data is stored”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters, establishing an IP address of a meter in order to communicate with the meter via a second network, checking an UPDATES instruction text definition files for any new update instructions and a plugin database as taught by Vaswani, Sobotka, and Yong with the inclusion of meter reads for electric, gas, water at a time as taught by Ramachandran because each meter reads may be stored and processed separately.

Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaswani et al. (US 2009/0115626), in view of Sobotka et al. (US 2012/0126995), Yong et al. (US 2016/0034437), and Ramachandran et al. (US 2005/0234837), as applied to claim 46, in further view of Khorashadi et al. (US 2013/0084882), hereafter referred to as “Khorashadi”.

Regarding claim 50, Vaswani-Sobotka-Yong-Ramachandran discloses the system of claim 46. Vaswani in view of Sobotka, Yong, and in further view of Ramachandran also doesn’t teach, but Khorashadi teaches:
wherein the calling device is configured to store location information related to the group ([0048], “...The context crowd source server 540 can explicitly ask for context information (e.g., location and/or sensor data) from particular mobile devices 110 in a given collection zone...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters, establishing an IP address of a meter in order to communicate with the meter via a second network, checking an UPDATES instruction text definition files for any new update instructions, a plugin database, and meter reads for electric, gas, water at a time as taught by Vaswani, Sobotka, Yong, and Ramachandran with the inclusion of context information such as location as taught by Khorashadi because it can be used to identify the meters.

Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaswani et al. (US 2009/0115626), in view of Sobotka et al. (US 2012/0126995), Yong et al. (US 2016/0034437), and Ramachandran et al. (US 2005/0234837), as applied to claim 46, in further view of Pamulaparthy et al. (US 2012/0173032), hereafter referred to as “Pamulaparthy”.

Regarding claim 51, Vaswani-Sobotka-Yong-Ramachandran discloses the system of claim 46. Vaswani in view of Sobotka, Yong, and in further view of Ramachandran also doesn’t teach, but Pamulaparthy teaches:
wherein the calling device is configured to calculate trends of the group of meters ([0027], “...A wide variety of information associated with the power meter 105 may be collected, determined, and/or calculated as desired in various embodiments of the invention, such as...power usage trends...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters, establishing an IP address of a meter in order to communicate with the meter via a second network, checking an UPDATES instruction text definition files for any new update instructions, a plugin database, and meter reads for electric, gas, water at a time as taught by Vaswani, Sobotka, Yong, and Ramachandran with the inclusion of power usage trends as taught by Pamulaparthy because it can be used to identify meters.

Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaswani et al. (US 2009/0115626), in view of Sobotka et al. (US 2012/0126995), Yong et al. (US 2016/0034437), and Ramachandran et al. (US 2005/0234837), as applied to claim 46, in further view of Gupta et al. (US 7,702,779), hereafter referred to as “Gupta”.

Regarding claim 52, Vaswani-Sobotka-Yong-Ramachandran discloses the system of claim 46. Vaswani in view of Sobotka, Yong, and in further view of Ramachandran also doesn’t teach, but Gupta teaches:
wherein the calling device is configured to store information related to the group of meters in a library or application programming interface (API) (Col. 6, ll. 1-11, “...Using such an API or SDK, users may, for example, develop new meters specifically designed for particular applications or resources of interest, modify existing meters, and store meter specifications for the new meters in configuration database 160...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters, establishing an IP address of a meter in order to communicate with the meter via a second network, checking an UPDATES instruction text definition files for any new update instructions, a plugin database, and meter reads for electric, gas, water at a time as taught by Vaswani, Sobotka, Yong, and Ramachandran with the inclusion of API for modifying existing meters as taught by Gupta because it can be used to identify the meters.

Claim 53 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaswani et al. (US 2009/0115626), in view of Sobotka et al. (US 2012/0126995), Yong et al. (US 2016/0034437), Ramachandran et al. (US 2005/0234837), and Gupta et al. (US 7,702,779), as applied to claim 53, in further view of Varela (US 2011/0078305), hereafter referred to as ‘Varela”.

Regarding claim 53, Vaswani-Sobotka-Yong-Ramachandran-Gupta discloses the system of claim 52. Vaswani in view of Sobotka, Yong, Ramachandran, and in further view of Gupta also doesn’t teach, but Varela teaches:
where the API includes at least one of a library code base ([0113], “...The Client Modules leverage the code libraries of different operating systems. For example, the proprietary code base will be built on top of the proven Microsoft Windows Application Programming Interface”), a dynamically loaded library (DLL) (the claim elements are recited in the alternative where only one of six options is required to teach the instant claim), a statically linked library (the claim elements are recited in the alternative where only one of six options is required to teach the instant claim), a plug-in (the claim elements are recited in the alternative where only one of six options is required to teach the instant claim), common source code (the claim elements are recited in the alternative where only one of six options is required to teach the instant claim), and a command line application (the claim elements are recited in the alternative where only one of six options is required to teach the instant claim)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the network for relaying meter commodity information including a gateway and a plurality of meters, establishing an IP address of a meter in order to communicate with the meter via a second network, checking an UPDATES instruction text definition files for any new update instructions, a plugin database, and meter reads for electric, gas, water at a time and API for modifying existing meters as taught by Vaswani, Sobotka, Yong, Ramachandran, and Gupta with the inclusion of code libraries as taught by Varela because the code in the library can be used to optimize tasks.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.D/             
Examiner, Art Unit 2444                                                                                                                                                                                           
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444